UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

 

AT KNOXVILLE
UNITED STATES OF AMERICA,
Plaintiff, No. 3:20-CR_lOO
* supcEs VC )\ousu h Cuyton
ERIC JOSEPH NEAL,

a/k/a “Bones,”

   
   

and
KRISTIE LEA WEBB,

 

Defendants.

INDICTMENT
COUNT ONE

The Grand Jury charges that, beginning at least as early as in or around December of 2019,
through on or about March 11, 2020, in the Eastern District of Tennessee and elsewhere, the
defendants,

ERIC JOSEPH NEAL,
a/k/a “Bones,”

   

nd

did combine, conspire, confederate, and agree with each other, and other persons known and
unknown to the Grand Jury, to knowingly and intentionally possess with intent to distribute fifty
(50) grams or more of methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II
controlled substance, in violation of Title 21, United States Code, Sections 846, 841(a)(1), and

841(b)(1)(A).

CaSasé: 2020-0 C0 ODS0RIIVMB 6S Babe Die d46unkdled31 202 0.18201 Biase RavfeBD FagelD
#: 3
COUNT TWO
The Grand Jury further charges that, on or about December 12, 2019, in the Eastern District

of Tennessee and elsewhere, the defendants,

 

did knowingly and intentionally possess with intent to distribute fifty (50) grams or more of
methamphetamine, its salts, isomers, and salts of its isomers, a Schedule IJ controlled substance,
in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A), and Title 18
United States Code Section 2.
COUNT THREE
The Grand Jury further charges that, on or about January 9, 2020, in the Eastern District of
Tennessee and elsewhere, the defendant,
_
did knowingly and intentionally possess with intent to distribute fifty (50) grams or more of
methamphetamine, its salts, isomers, and salts of its isomers, a Schedule JI controlled substance,
in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A), and Title 18
United States Code Section 2.
COUNT FOUR
The Grand Jury further charges that, on or about January 9, 2020, in the Eastern District of
Tennessee and elsewhere, the defendant,
_
did knowingly and intentionally possess with intent to distribute one hundred (100) grams or more

of a mixture and substance containing Heroin, a Schedule I controlled substance, in violation of

2

CaSasé: 2020-0 CU ODS0RIRIVHB 65 Babe Die d6unkdled31 2FUIA2 0 1Ra(202 Biase RavjeBD FagéelD
#: 4
Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B), and Title 18 United States Code
Section 2.
COUNT FIVE

The Grand Jury further charges that, on or about January 9, 2020, in the Eastern District of

Tennessee and elsewhere, the defendant,
a
did knowingly possess a firearm in furtherance of a drug trafficking crime, an offense for which
the defendant may be prosecuted in a court of the United States, as set forth in Count One, Count
Three, and Count Four of this Indictment, the descriptions of which are hereby incorporated by
reference as though fully set forth herein, all in violation of Title 18, United States Code, Section
924(c). It is further alleged that the firearm was discharged under Title 18, United States Code,
Section 924(c)(iii).
COUNT SIX

The Grand Jury further charges that, on or about January 9, 2020, in the Eastern District of

Tennessee and elsewhere, the defendant,
a

did unlawfully attempt to kill, with malice aforethought, Tennessee Highway Patrol Trooper R.T.,
a person who was assisting an officer and employee of the United States, that is a Special Agent
of the Department of Homeland Security, while the Special Agent with the Department of
Homeland Security was engaged in the performance of official duties, and on account of that

assistance, in violation of Title 18, United States Code, Section 1114.

3

CaSasé: 2020-0 C0 ODS0RIRIVMB 65 Babe Die d6unkdled31 202 1 Ra(203 Biase BanfeBD FagélD
#:5
COUNT SEVEN

The Grand Jury further charges that, on or about January 9, 2020, in the Eastern District of

Tennessee and elsewhere, the defendant,

 

did knowingly possess a firearm in furtherance of a crime of violence, an offense for which the
defendant may be prosecuted in a court of the United States, as set forth in Count Six of this
Indictment, the description of which is hereby incorporated by reference as though fully set forth
herein, all in violation of Title 18, United States Code, Section 924(c). It is further alleged that the
firearm was discharged under Title 18, United States Code, Section 924(c)(iii).
COUNT EIGHT
The Grand Jury further charges that, on or about January 9, 2020, in the Eastern District of

Tennessee and elsewhere, the defendant,

 

did unlawfully attempt to kill, with malice aforethought, Tennessee Highway Patrol Trooper K.G.,

a person who was assisting an officer and employee of the United States, that is a Special Agent
of the Department of Homeland Security, while the Special Agent with the Department of
Homeland Security was engaged in the performance of official duties, and on account of that
assistance, in violation of Title 18, United States Code, Section 1114.
COUNT NINE
The Grand Jury further charges that, on or about January 9, 2020, in the Eastern District of

Tennessee and elsewhere, the defendant,

4

Cd&Sasé: 2026-HOUONSURIMMB 6S Bh Der a@unkdlavi3l 2FU! G.1RAKR04 Biegje Ranf8D Fag6lD
#: 6
did knowingly possess a firearm in furtherance of a crime of violence, an offense for which the
defendant may be prosecuted in a court of the United States, as set forth in Count Eight of this
Indictment, the description of which is hereby incorporated by reference as though fully set forth
herein, all in violation of Title 18, United States Code, Section 924(c). It is further alleged that the
firearm was discharged under Title 18, United States Code, Section 924(c)(iii).
COUNT TEN
The Grand Jury further charges that from beginning at least as early as in or around

December of 2019, through on or about March 11, 2020, in the Eastern District of Tennessee, and

and other persons known and unknown to the Grand Jury, did knowingly, intentionally, and

elsewhere, the defendant,

without authority, combine, conspire, confederate and agree with each other and with diverse
others to commit offenses against the United States in violation of Title 18, United States Code,
Section 1956, to wit: knowingly conducting and attempting to conduct financial transactions
affecting interstate commerce and foreign commerce, to wit, bulk cash transactions and electronic
cash transfers, which transactions involved the proceeds of specified unlawful activity, that is, the
conspiracy to possess with the intent to distribute fifty (50) grams or more of methamphetamine,
its salts, isomers, and salts of its isomers, a Schedule II controlled substance, as charged in Count
One of the Indictment, with the intent to promote the carrying on the specified activity, that is, the
conspiracy to possess with the intent to distribute fifty (50) grams or more of methamphetamine,
its salts, isomers, and salts of its isomers, a Schedule II controlled substance, as charged in Count
One of the Indictment, and that while conducting and attempting to conduct such financial

transactions, knew that the property involved in the financial transactions represented the proceeds

5

CaSast: 2020-000 OD00RIRMEB 6S Babe rer d6unkdev3l 2FUe 0. 1/RALZ05 BeBe Barje8D Fagé6lD
#: 7
of some form of unlawful activity, in violation of Title 18, United States Code, Sections
1956(a)(1)(A)Q@), and all in violation of Title 18, United States Code, Section 1956(h).
Drug Trafficking Forfeiture Allegations
The allegations contained in Counts One through Four of this Indictment are hereby
realleged and incorporated by reference for the purpose of alleging forfeitures pursuant to Title 21,
United States Code, Section 853. Pursuant to Title 21, United States Code, Section 853, upon
conviction of an offense in violation of Title 21, United States Code, Sections 846 and 841, the

defendants,

ERIC JOSEPH NEAL,
a/k/a “Bones,”

 

nd

KRISTIE LEA WEBB,
shall forfeit to the United States of America any property constituting, or derived from, any
proceeds obtained, directly or indirectly, as a result of such offense and any property used, or
intended to be used, in any manner or part, to commit, or to facilitate the commission of the offense,
including but not limited to the following:

Money Judgment

    

Proceeds the defendants, ERIC JOSEPH NEAL, a/k/a “Bones,

ae: KRISTIE LEA WEBB, personally obtained as a result of the violations

of Title 21, United States Code, Section 846 from the sale of methamphetamine.

6

CaSasé: 20200 CU O0S0RIIVB 65 Babe Die d6unkdled31 2FUA2 0 1 R826 Biase Banfe8D Fagé@lD
#: 8
Pursuant to Title 21, United States Code, Section 853(p), each defendant shall forfeit

substitute property, up to the value of the property subject to forfeiture, if by any act or omission

of the defendant, the property, or any portion thereof:

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred, sold to, or deposited with a third party;

has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property that cannot be divided without difficulty

Money Laundering Forfeiture Allegations

The allegation contained in Count Nine is hereby repeated, realleged, and incorporated by

reference herein as though fully set forth at length for the purpose of alleging forfeiture pursuant

to the provisions of Title 18, United States Code, Section 982(a)(1). Pursuant to Rule 32.2, Fed.

R. Crim. P., notice is hereby given to the defendants that the United States will seek forfeiture as

part of any sentence in accordance with Title 18, United States Code, Section 982(a)(1), in the

event of any defendant’s conviction under Count Two of this Indictment.

Upon conviction of the offenses of Title 18, United States Code, Sections 1956(a)(1)(A)(i)

and 1956(h), as set forth in the Indictment, the ccfondon il

upon conviction, forfeit to the United States any property, real or personal, involved in a violation

of Title 18, United States Code, Section 1956, and any and all property traceable thereto, including

but not limited to:

7

CaSasé: 2020-00000 RIV 6 Add ier d6unkeled31 2FUe2 1 /R8(207 Biage Payfe8D Fag§81D

#:9
Money Judgment

Proceeds the defendant ee obtained

which represents the funds involved in or derived from financial transactions as a

result of the violations of Title 18, United States Code, Section 1956.

Pursuant to Title 21, United States Code, Section 853(p), each defendant shall forfeit substitute
property, up to the value of the property subject to forfeiture, if by any act or omission of the

defendant, the property, or any portion thereof:

 

a. cannot be located upon the exercise of due diligence;
b. has been transferred, sold to, or deposited with a third party;
C. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
Cs has been commingled with other property that cannot be divided without difficulty.
A TRUE BILL: LD
SIGNATURE REDACTED
i JURY FOREPERSON
J. DOUGLAS OVERBEY
UNITED STATES ATTORNEY

—_

KEVIN QUENCER
Assistant United States Attorney

 

8

CaSasé: 2020-00000 RIV 6 Edd ier d6unkeled31 2FUe2 0. 1/Ra(208 Bae Bayfe8D Fag6lD
‘ #: 10
